The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6, 8-41, 43, and 48-66, drawn to a method of producing a cross-linked polymer comprising combining beta-propiolactone and a cross-linker in the presence of a metal cation to produce the cross-linked polymer, a polymer produced according to the method of claim 1, an absorbent article comprising a polymer of claim 43, a biodegradable fabric comprising a polymer of claim 43, an agricultural product comprising a polymer of claim 43, a seed which is coated with a polymer of claim 43, and a method comprising planting seeds of claim 63.  

Group II, claim 7, drawn to a method of producing a cross-linked polymer comprising combining beta-propiolactone and a cross-linker to produce the cross-linked polymer. 

Group III, claim 42, drawn to a method of producing a cross-linked polymer comprising reacting a low molecular weight polypropiolactone with a radical polymerization initiator and a cross-linker. 

Group IV, claims 44-45, drawn to a polymer comprising a poly(sodium acrylate/acrylic acid) backbone and a plurality of polypropiolactone side chains connected to the backbone. 

Group V, claims 46-47, drawn to a polymer comprising a partially neutralized polyacrylic acid backbone and a plurality of polypropiolactone side chains, and cross-linking moieties.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Group I contains special technical feature such as a the presence of a metal cation to produce the cross-linked polymer, and this special technical feature is not present in Groups II-V; Group II contains special technical feature such as combining beta-propiolactone and a cross-linker, and this special technical feature is not present in Groups I and III-V; Group III contains special technical feature such as reacting a low molecular weight polypropiolactone with a radical polymerization initiator and a cross-linker, and this special technical feature is not present in Groups I-II and IV-V; Group IV contains special technical feature such as a polymer comprising a poly(sodium acrylate/acrylic acid) backbone, and this special technical feature is not present in Groups I-III and V; Group V contains special technical feature such as a partially neutralized polyacrylic acid backbone, and this special technical feature is not present in Groups I-IV. Therefore, Groups I-IV lack the same or corresponding special technical features. 

A telephone call was made to Ms. Anita Choi (Reg. No. 71,792) on July 14, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
				
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764